The respondent, John W. Sampson, was found guilty by the Board of Bar Commissioners of the Kentucky Bar Association, of unprofessional conduct in respect to ten of the eleven informations or charges filed against him. The Commissioners have recommended that he be disbarred from the further practice of law in the Commonwealth. The respondent appeared in person, and by counsel, at the hearing of the committee appointed by the Commissioners to try the complaints, but has failed to respond in this court to show cause, if any he has, why the recommendation of the Commissioners should not be carried into effect.
The evidence is sufficient to sustain the recommendation; and, since the respondent has failed to show cause why it should not be carried into effect, the report and recommendation of the Commissioners are confirmed.
Wherefore, it is the judgment of this court that the respondent's, John W. Sampson's, license to practice law is hereby revoked, and forever hereafter he is barred from the practice of law in this Commonwealth. *Page 877